Citation Nr: 0521881	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  99-17 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to a rating in excess of 10 percent for a lumbar 
spine disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1988 to September 1996.  This matter comes before 
the Board of Veterans' Appeals (Board) from a January 1999 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.  In January 2000 
the veteran failed to appear for a videoconference hearing 
before a Veterans Law Judge.  In February 2001 and August 
2003 the Board remanded this matter for additional 
development of evidence.  


FINDING OF FACT

The veteran's service-connected lumbar spine disability is 
manifested by clinical findings of moderate limitation of 
lumbar motion (forward flexion of the thorocolumbar spine 
greater than 30 degrees but not greater than 60 degrees); 
severe limitation of lumbar spine motion is not shown; severe 
intervertebral disc syndrome or intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
is not shown; neurologic symptoms warranting a separate 
rating are not shown; forward flexion of the thoracolumbar 
spine to only 30 degrees or less is not shown; and ankylosis 
of the lumbar spine is not shown.  


CONCLUSION OF LAW

A 20 percent rating is warranted for the veteran's service-
connected lumbar spine disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
(Codes) 5237, 5243 (effective September 26, 2003) and 5292, 
5293, and 5295 (effective prior to and from September 23, 
2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107.  Regulations implementing 
the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding the notice 
requirements mandated by the VCAA.  

The veteran was notified why a 10 percent rating for lumbar 
spine degenerative disc disease was continued in the January 
1999 rating decision and in a July 1999 statement of the case 
(SOC).  RO letters of January and May 2001 informed the 
veteran of the enactment of the VCAA.  A May 2004 letter, 
while not specifically mentioning "VCAA," informed the 
veteran of what evidence was needed to substantiate his claim 
and of his and VA's respective responsibilities in claims 
development.  While the letter "encouraged" him to submit 
additional evidence in support of his claim within 60 days, 
it went on to inform him that evidence received within one 
year would be considered.  Supplemental SOCs (SSOCs) issued 
in July 2002 and May 2005 also provided the veteran notice of 
pertinent VCAA regulations.  

Regarding timing of notice, in the present case the January 
1999 rating decision on appeal predated the enactment of the 
VCAA; therefore, a VCAA notice would have been impossible at 
the time of the decision.  The Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  This matter was readjudicated after notice 
was given (See SSOCs in July 2002 and May 2005), and the 
veteran has had ample opportunity to respond.

As to notice content, the May 2004 letter advised the veteran 
what type of evidence was needed to establish entitlement to 
the benefit sought (and by inference that he should submit 
such evidence).  The July 2002 and May 2005 SSOCs, both at 
page 2, instructed him to "provide any evidence in [his] 
possession that pertains" to his claim.  The May 2005 SSOC 
provided notice, and reflected consideration, of the revised 
criteria for rating spine disabilities.  The veteran has 
received all essential notice, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA treatment records.  
A private medical examination report is also of record.  He 
has been afforded VA examinations, most recently in August 
2004.  He has not identified any pertinent records 
outstanding.  All of VA's due process, notice, and assistance 
duties, including those mandated by the VCAA, are met.  

Factual Basis

An April 1997 VA consultation sheet shows that the veteran 
complained of lumbar spine pain.  "DJD" (degenerative joint 
disease) was provisionally diagnosed.  

On September 1997 VA general medical examination degenerative 
disc disease of the lumbar spine was diagnosed.  The examiner 
noted an April 1997 lumbar spine X-ray report which showed 
that the lumbosacral disc space appeared to be very narrow 
posteriorly, and that this "could" be the site of 
degenerative disc disease.  

A September 1997 VA Medical Certificate includes a diagnosis 
of lumbar spine back pain.  A December 1997 VA Medical 
Certificate includes a diagnosis of lumbar spasm.  

A January 1998 VA progress note includes a diagnosis of 
chronic low back pain.  The veteran denied numbness, 
tingling, or radiating pain.  

On April 1998 private medical examination ranges of 
dorsolumbar spine motion were: flexion 90 degrees, extension 
20 degrees, and bilateral lateral flexion 30 degrees; no 
muscle spasms were shown.  Straight leg raise testing was 
negative.  Chronic low back pain was diagnosed.  

On April 1998 VA orthopedic examination, examination of the 
veteran's lumbar spine revealed no muscular spasms.  Range of 
motion was flexion to 95 degrees, extension to 35 degrees, 
bilateral lateral bending to 40 degrees, and bilateral 
rotation to 35 degrees.  Degenerative disc disease of L5-S1 
was diagnosed.  

A January 2000 VA progress note shows a finding of chronic 
low back pain, with occasional minor exacerbations.  

On November 2000 VA orthopedic examination the veteran 
complained of low back pain, with daily spasms.  No radicular 
complaints were noted.  Examination of the back showed no 
significant tenderness to palpation and no paraspinal muscle 
spasm.  Ranges of motion were: forward flexion 40 degrees, 
backward extension 35 degrees, lateral flexion 20 degrees, 
and bilateral rotation 20 degrees.  Ranges of motion were 
performed with "discomfort."  Low back pain secondary to 
lumbosacral strain was diagnosed.  X-rays showed normal 
lumbosacral spine.  

On June 2001 VA orthopedic examination the veteran indicated 
that weather changes affected his back disorder.  He avoided 
lifting and stooping.  He mentioned that his back pain was 
worse due to postservice weight gain.  Examination revealed 
mild lumbar midline back tenderness, but no paraspinal muscle 
spasm or tenderness.  Flexion was to 90 degrees, extension 
was to 20 degrees, bilateral lateral flexion was to 35 
degrees, and bilateral rotation was to 85 degrees.  No 
sciatic notch tenderness was observed.  Negative straight leg 
raise test was reported.  In pertinent part, low back pain 
was diagnosed.  

Several VA outpatient treatment records, dated in 2002 to 
2004, make no mention of complaints pertaining to, or 
treatment of, the low back.  

A May 2004 VA outpatient progress note includes a diagnosis 
of chronic low back pain, and focal tenderness over the 
lumbar SI (sacroiliac) joint.  A trigger point injection was 
administered.

On August 2004 VA orthopedic examination the veteran 
complained of low back pain, sometime radiating into his left 
knee (but not below the knee).  He gave no symptoms of 
sciatica.  He said the pain flared-up on increased standing 
and walking.  He did not report incapacitating episodes of 
lumbar spine disability.  He did not take medication for 
muscle spasms.  Neither sciatica nor neuropathy was observed 
in either extremity.  The veteran said he could not sit for a 
period longer than 90 minutes, and that standing brought 
about left foot pain.  On examination the veteran denied low 
back pain (he did add that that he had taken a prescribed 
pain medication earlier in the day for left foot surgery 
pain).  No lumbar spine tenderness was observed.  Increased 
paraspinous lumbar muscle tone and mild left lumbar 
paraspinal tenderness were reported.  There was no sciatic 
notch tenderness.  Ranges of motion were: forward flexion 45 
degrees (seated) and 90 degrees (standing) (with no 
additional pain), standing extension 30 degrees (twice) (with 
pain), bilateral [lateral] flexion 30 degrees, and bilateral 
rotation 30 degrees (both without pain).  The examiner noted 
5 degrees of additional loss of motion due to pain on 
repeated lumbar spine extension and mild weakness and mild 
excess fatigability with lumbar spine extension testing.  
Neurologic examination showed no sciatic notch tenderness, 
and no dermatomal numbness of either lower extremity.  
Reflexes were diminished.  The examiner noted that there were 
"symptoms" suggestive of degenerative disc disease and 
degenerative joint disease of the neural arch joints.  X-rays 
were ordered to assess for these two degenerative disorders.  
There was no evidence of neuropathy.  The examiner noted that 
there was pain with lumbar spine extension.  He added that 
functional impairment of the veteran's lumbar spine was 
moderate, though symptoms on examination were found to be 
minimal, based primarily on increased pain with lumbar spine 
extension testing.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The RO has rated the veteran's service-connected low back 
disability 10 percent under Diagnostic Code (Code) 5293 
(intervertebral disc syndrome).  See June 2004 rating 
decision.

Although higher ratings are provided under Codes 5242, 5286 
and 5289 for ankylosis of the spine, ankylosis is not shown.  
Ankylosis is the immobility and consolidation of a joint.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).


38 C.F.R. § 4.71a, Code 5293 (in effect prior to September 
23, 2002) provided a 10 percent rating for mild 
intervertebral disc syndrome, and a 20 percent rating for 
moderate intervertebral disc syndrome, with recurring 
attacks.  A 40 percent rating required severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent rating required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

The old criteria (those prior to September 26, 2003) also 
included Code 5292 and 5295.  Code 5292 provides a 10 percent 
rating when limitation was slight, a 20 percent rating when 
limitation is moderate and a 40 percent rating when 
limitation is severe.  Under Code 5295, for lumbosacral 
strain, a 10 percent rating is assigned when there is 
characteristic pain on motion.  A 20 percent rating is 
assigned when there is muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned for 
severe strain with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Code 5293 was revised effective September 23, 2002.  The 
revised Code 5293 provides that intervertebral disc syndrome 
should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  The revised Code 5293 provides 
that:  an evaluation of 10 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months; an evaluation of 20 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
an evaluation of 40 percent is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and an evaluation of 60 percent requires 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

Note (1) to revised Code 5293 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provides:  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using criteria for the 
most appropriate neurologic diagnostic code or codes.  Note 
(3) provides:  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

The criteria for rating disabilities of the spine, were again 
revised effective September 26, 2003.  The revised criteria 
effective September 26, 2003 include Code 5243, which 
provides that intervertebral disc syndrome is evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25. 38 
C.F.R. § 4.71a.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine the disability is evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 10 percent rating requires 
forward flexion of the thoracolumbar spine greater than 60 
degrees, but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees, but not greater than 235 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent of height.  A 20 percent rating 
requires thoracolumbar spine forward flexion greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or for favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating requires 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a.  For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
normal extension is zero to 30 degrees, normal left and right 
lateral flexion are zero to 30 degrees, and normal left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  Note 2. following  the General Rating Formula.

Analysis

VA examinations in November 2000 and August 2004 showed 
moderate limitation of lumbar spine motion (40 degrees in 
November 2000) and limitation of flexion to 45 degrees 
(sitting) (in August 2004).  Such findings warrant the next 
higher, 20 percent, rating under the previous Code 5292 and 
also under the current Code 5243 (and the General Rating 
Formula for rating disabilities of the spine) .  

The Board has considered the possibility of a still higher 
rating.  As the evidence does not show severe lumbar spine 
limitation of motion, a rating in excess of 20 percent under 
Code 5292 is not warranted.  As the evidence does not reflect 
incapacitating episodes of lumbar disc disease (as defined) 
and such have not been alleged), a rating in excess of 20 
percent  under Code 5293 (or the new Code 5243) based 
incapacitating episodes is not warranted.  There is no 
evidence of neurological symptoms warranting a separate 
compensable rating.  Hence, such rating (to be combined with 
Code 5292) is not warranted.  As forward flexion of the 
thoracolumbar spine to 30 degrees or less is not shown, a 
higher rating than 20 percent under the General Rating 
Formula is not warranted.  Ankylosis is not shown; hence, a 
higher rating on that basis is not warranted.  In short, no 
potentially applicable rating criteria provide for a rating 
in excess of 20 percent in the circumstances shown.


ORDER

A 20 percent rating is granted for the veteran's service 
connected lumbar spine disability, subject to the regulations 
governing payment of monetary awards.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


